This is a companion case to that of Peninsula Terminal Company v. Zaring, et ux., this day decided, the issues involved and the decree appealed from, being in substance of the same character.
For the reasons pointed out in the opinion in the case of Peninsula Terminal Company v. Zaring, supra, the decree herein is affirmed in part and reversed in part, and the cause remanded to the Circuit Court with directions to enter an amended final decree for complainant in such form as to eliminate therefrom all allowance to complainant for interest on the moneys adjudged to be returned to him, except interest from the date of the institution of this suit in the court below. The costs of this appeal will for the same reasons be charged against the appellant and appellee in equal proportions. Mandate to issue accordingly.
Affirmed in part and reversed in part.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN, J. J., concur.
BUFORD, J., dissents. *Page 104